department of the treasury internal_revenue_service washington d c mar tax_exempt_and_government_entities_division uniform issue list se t ep ra ta legend taxpayer a bank b bank c roth_ira x account y amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a’s medical_condition and treatments which impaired her ability to accomplish a timely rollover taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained roth_ira x a roth individual_retirement_account roth_ira under code sec_408a with bank b taxpayer a represents that she withdrew the entire balance in roth_ira x amount on date with the intention of rolling that amount into a roth_ira at another bank the roth_ira investment had matured and taxpayer a was seeking a higher yield on date taxpayer a deposited amount by mail into an existing non-ira money market account at bank c on date taxpayer a underwent a total right hip replacement on date taxpayer a was transferred to a rehabilitation hospital where she remained until date when she was transferred to a rehabilitation facility documentation submitted by taxpayer a’s physician indicates that taxpayer a was totally disabled until date and released from the rehabilitation facility on date the failure to complete the rollover was discovered during the preparation of taxpayer a’s tax_return in based on the above facts and representations the taxpayer requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_408 of the code sec_408a of the code provides that except as provided in this section a roth_ira shall be treated for purposes of this title in the same manner as an individual_retirement_plan sec_408a of the code concerning a rollover_contribution provides that for purposes of this section the term qualified_rollover_contribution means a rollover_contribution to a roth_ira from another such account or from an individual_retirement_plan but only if such rollover_contribution meets the requirements of sec_408 for purposes of sec_408 there shall be disregarded any qualified_rollover_contribution from an individual_retirement_plan other than a roth_ira to a roth_ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to her hospitalization and subsequent rehabilitation during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from roth_ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover roth_ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about pursuant to a power_of_attorney on file in this office this ruling please contact al oo eens please address all correspondence to 06e0 cc enclosures sincerely yours carlton a watkins manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose notice
